DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Pro Se Application
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Status of Claims
This action is in reply to the Application Number 17/169,436 filed on 02/06/2021.
Claims 1-3 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the components of the smart auxiliary vehicle with their respective numbering. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a vehicle (machine). Claim 2 is directed towards a vehicle (machine). Finally, claim 3 is directed towards a system (machine).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites enables V1 to accompany another vehicle/object (V2) without a mechanical connection between V1 and V2. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the claim encompasses an individual in a first vehicle instructing a second vehicle the path or route the first vehicle is intended to take. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 1 recites two additional element – passenger and/or cargo space and technology. Both elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic passenger and/or cargo space and technology. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 2 recites three additional element – passenger and/or cargo space, technology, and braking and/or propulsion systems. All three elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic passenger and/or cargo space, technology, and braking and/or propulsion system. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Finally, claim 3 recites one additional element – technology. The technology is recited at a high-level of generality (i.e., as a means to transmit and receive data) such that it amounts to no more than mere instructions to apply the exception using generic technology. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
This type of abstract idea recited in claims 1-3 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using passenger and/or cargo space and technology amount to no more than mere instructions to apply the exception using a generic passenger and/or cargo space and technology. Mere instructions to apply an exception using a passenger and/or cargo space and technology cannot provide an inventive concept.
With regards to claim 2, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using passenger and/or cargo space, technology, and braking and/or propulsion systems amount to no more than mere instructions to apply the exception using a generic passenger and/or cargo space, technology, and braking and/or propulsion systems. Mere instructions to apply an exception using a passenger and/or cargo space, technology, and braking and/or propulsion systems cannot provide an inventive concept.
Finally, regarding claim 3, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using technology amounts to no more than mere instructions to apply the exception using generic technology. Mere instructions to apply an exception using technology cannot provide an inventive concept.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102 as being unpatentable over Viele (U.S. Pub. No. 2019/0233034 A1).

Regarding Claim 1:
Viele teaches:
I claim a vehicle (V1) comprising passenger and/or cargo space, and technology that enables V1 to accompany another vehicle/object (V2) without a mechanical connection between V1 and V2., (“Further, the unmanned vehicle may be physically coupled to a pilot vehicle or may be semi-autonomous by tracking the pilot vehicle. It should be appreciated that if the unmanned vehicle is physically coupled to the pilot vehicle, the unmanned vehicle may maintain a matching force with the pilot vehicle. It should also be appreciated that the force may be matched by utilizing a soft coupling and measuring the distance of the coupling, pitch from gyros, and torque on hitches. The unmanned vehicle may be assigned to a different pilot vehicle via an encrypted key. Further, audible, visual (dash or Heads-Up Display (HUD)), and haptic feedback may be provided that may help a driver of a pilot vehicle understand trailer conditions. Unmanned vehicles may utilize differential braking and/or wheel motors that may allow tight turning.” (Viele: Summary – 6th paragraph))
Regarding Claim 2:
Viele teaches:
I claim a vehicle (V1) comprising passenger and/or cargo space, technology that enables V1 to accompany another vehicle/object (V2) with a mechanical connection between V1 and V2,, (“An unmanned and self-powered vehicle (“unmanned vehicle” or “Towable Autonomous Dray (TOAD)”) may be designed to follow a conventional vehicle and tow one or more trailers, haul a load, and/or recharge a pilot vehicle. It should be appreciated that the pilot vehicle may be a main vehicle that may be driven by a driver. It should also be appreciated that the pilot vehicle may be an autonomous vehicle. It should be appreciated that the unmanned vehicle may be made of heavy steel body panels that may not be susceptible to denting or becoming damaged easily. The unmanned vehicle may include a liquid/gaseous fueled power plant that may provide power that may be sent to the pilot vehicle or unit wheels mechanically and/or electrically. A mechanical transmission and/or an electrical coupling may be utilized to transmit power. It should be appreciated that power may be sent by utilizing a hydraulic system in embodiments of the present disclosure. It should be appreciated that the unmanned vehicle may provide the benefits of a fully autonomous tow/haul vehicle without being required to wait for fully autonomous vehicles to be ready in the marketplace or operable. The unmanned vehicle may communicate vehicle dynamics to a pilot vehicle by utilizing wireless, wired, and/or manual transmission of information recorded on a datasheet that users or drivers may maintain. The unmanned vehicle may charge Battery Electric Vehicles (BEVs) over wired and/or wireless links. Further, the unmanned vehicle may be physically coupled to a pilot vehicle” (Viele: Summary – 4th-6th paragraphs))
including braking and/or propulsion systems that enable V1 to move and stop in concert with V2., (“The TOAD 110 is designed to control the braking, direction, and speed of both the TOAD 110 and trailer 115 so as to follow the pilot vehicle 105 at a safe distance.” (Viele: Detailed Description of Selected Embodiments – 163rd paragraph, FIG. 1))
Regarding Claim 3:
Viele teaches:
I claim a system comprising technology used to facilitate control and/or communication between V1 and V2., (“As can be seen, the TOAD 110 controls and communicates with the trailer 115 via a trailer harness 220. In one form, the trailer harness 220 includes a 4-wire or 7-wire cable that is commonly used for trailers, but the trailer harness 220 can include other types of wire harnesses. In another example, the TOAD 110 and trailer 115 can be operatively connected together without the trailer tow coupler 215 such as through a wireless type connection. The TOAD 110 is able to provide electrical and/or hydraulic power to the trailer 115 via a trailer charge umbilical 230 (e.g., when the trailer 115 includes an EV or HEV type system or other power requirements).” (Viele: Detailed Description of Selected Embodiments – 165th paragraph, FIG. 1-2))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        











PRO SE MAILING NOTICE

It appears that the applicant in this application is a pro se applicant (an inventor filing the application alone without the benefit of a Patent Attorney or Agent).  Applicant may not be aware of the preferred methods of ensuring timely filing of responses to communications from the Office and may wish to consider using the Certificate of Mailing or the Certificate of Transmission procedures outlined below.
CERTIFICATE OF MAILING

To ensure that the Applicant's mailed response is considered timely filed, it is advisable to include a "certificate of mailing" on at least one page (preferably on the first page) of the response.  This "certificate" should consist of the following statement:

	I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: "Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450”  on (date).

(Typed or printed name of the person signing this certificate)

(signature)

CERTIFICATE OF TRANSMISSION

Alternatively, if applicant wishes to respond by facsimile rather than by mail, another method to ensure that the Applicant's response is considered timely filed, is to include a "certificate of transmission" on at least one page (preferably on the first page) of the response.  This method should be used by foreign applicants without access to the U.S. Postal Service.  This "certificate" should consist of the following statement:

	I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (571) 273-8300  (date).

(Typed or printed name of the person signing this certificate)

					(signature)

These "Certificates" may appear anywhere on the page, and may be handwritten or typed.  They must be signed, and the date must be the actual date on which it is mailed or transmitted.
For the purpose of calculating extensions of time, the date shown on the certificate will be construed as the date on which the paper was received by the Office, regardless of the date the U.S. Postal Service actually delivers the response, or the fax is “date-stamped” in.  In this way, postal or transmission delays do not affect the extension-of-time fee.
In the event that a communication is not received by the Office, applicant's submission of a copy of the previously mailed or transmitted correspondence showing the originally signed Certificate of Mailing or Transmission statement thereon, along with a statement from the person signing the statement which attests to the timely mailing or transmitting of the correspondence, would be sufficient evidence to entitle the applicant to the mailing or transmission date of the correspondence as listed on the Certificate of Mailing or Transmission, respectively.

NOTICE TO APPLICANT:  In the case of lost or late responses the use of other “receipt producing” forms of mailing a correspondence to the Patent Office, such as Certified Mail, or a private shipper such as FedEx, WILL NOT result in the applicant getting the benefit of the mailing date on such receipts.  These receipts are not considered to be acceptable evidence since there is nothing to “tie-in” the receipt with the particular document allegedly submitted.